242 F. Supp. 2d 862 (2002)
Scott TORRANCE and Andrea Torrance, Plaintiff's,
v.
AAMES FUNDING CORPORATION, Defendant.
No. CIV.02-592-ST.
United States District Court, D. Oregon.
November 25, 2002.
*864 Carl D. Crowell, Salem, OR, for Plaintiff's.
Carter M. Mann, Michelle K. McClure, Foster, Pepper & Shefelman, Portland, OR, for Defendant.

OPINION AND ORDER
HAGGERTY, Chief Judge.
On August 29, 2002, Magistrate Judge Stewart filed her Amended Findings *865 and Recommendation recommending defendant's Motion to Stay Pending Arbitration be denied. Defendant has filed timely objections. Motions to stay proceedings to enforce arbitration provisions are non-dispositive pre-trial matters. See Touton, S.A. v. M.V. Rizcun Trader, 30 F. Supp. 2d 508, 509 (E.D.Pa.1998); Herko v. Metropolitan Life Ins. Co., 978 F. Supp. 141, 142-43 n. 1 (W.D.N.Y.1997). The matter is now before the court pursuant to 28 U.S.C. § 636(b)(1)(A) and Fed.R.Civ.P. 72(a). When either party objects to any portion of a Magistrate Judge's Findings and Recommendation on a non-dispositive motion, the district court determines whether the Magistrate Judge's report is clearly erroneous or contrary to law. See 28 U.S.C. § 636(b)(1)(A); Fed.R.Civ.P. 72(a); McDonnell Douglas Corp. v. Commodore Business Machines, Inc., 656 F.2d 1309, 1313 (9th Cir.1981). For the reasons stated below, the court adopts the Amended Findings and Recommendation. Defendant's Motion to Stay Pending Arbitration (doc. # 4) is DENIED.

THE AMENDED FINDINGS AND RECOMMENDATION
The facts of this case are described in the Amended Findings and Recommendation and need not be repeated. The Magistrate Judge found three provisions in the Agreement to Arbitrate to be unconscionable: (1) the limitation on damages; (2) the confidentiality clause; and (3) the fact that plaintiffs would be required to pay a portion of the arbitrator's fee. Amended Findings and Recommendation at 21. The Magistrate Judge concluded that the Agreement was so permeated by these unconscionable factors as to preclude enforcement of any aspect of the agreement.

DISCUSSION
The Magistrate Judge's decision to deny the Motion to Stay Pending Arbitration was not clearly erroneous or contrary to law. First, defendant asserts that the limitation on damages provision imposes no actual limitation on plaintiffs' right to recovery because plaintiffs are not entitled to damages under Oregon's Unfair Trade Practices Act, O.R.S. 646.605 et. seq. (UTPA). As plaintiffs point out, however, Oregon law allows claims under the UTPA for loan services. Cullen v. Investment Strategies, Lie. 139 Or.App. 119, 911 P.2d 936 (1996). Therefore, the Magistrate's finding that the limitation on damages is unconscionable is proper. See Circuit City Stores, Inc. v. Adams, 279 F.3d 889 (9th Cir.2002), cert. denied, ___U.S.___, 122 S. Ct. 2329, 153 L. Ed. 2d 160 (2002).
Second, defendant argues that the confidentiality clause is not unconscionable because the arbitration agreement will have little or no implications for the public at large. The Magistrate Judge concluded that defendant is similar to the defendant in Ting v. AT & T, 182 F. Supp. 2d 902, 931 (N.D.Cal.2002), because defendant stands in a "vastly superior legal posture" and fails to give a rationale for the confidentiality provision. Her finding that the confidentiality clause is unconscionable based on these similarities is not clearly erroneous.
Third, defendant contends that plaintiffs failed to show they would be required to pay prohibitively expensive arbitration fees and argues that the Magistrate Judge could not, as a matter of law, find the Agreement to Arbitrate unconscionable because of its fee provisions. It is true that the Supreme Court ruled recently that plaintiffs opposing arbitration must at least make a showing that they would bear large arbitration costs. Green Tree Financial Corp.-Alabama v. Randolph, 531 U.S. 79, 90, 121 S. Ct. 513, 148 L. Ed. 2d 373 (2000). Unlike the situation in Green Tree, however, it is undisputed that plaintiffs would have owed at least $375 in arbitrator's fees. It is not "too speculative" *866 that plaintiff's would have had to pay arbitrator's fees.
Additionally, the Magistrate found that Circuit City Stores v. Adams, in which the Ninth Circuit held an applicant for employment cannot be required to arbitrate claims if the agreement requires the applicant to pay part of the arbitrator's fees, applies in claims under other federal statutes, as well. See 279 F.3d at 895. The Ninth Circuit has not limited the holding of Circuit City Stores to employment disputes. Accordingly, the Magistrate's conclusion that the fee provision in the Arbitration Agreement was unconscionable withstands defendant's objections.
The Magistrate Judge concluded that these three provisions so permeated the Agreement to Arbitrate with unconscionability as to render it invalid. While defendant is correct that a court must resolve any doubts regarding the scope of arbitrable issues in favor of arbitration, the Magistrate Judge carefully evaluated the Agreement to Arbitrate and properly concluded that the agreement created a unified procedure for resolving disputes and that the three unlawful provisions are nonseverable. Her decision to refuse to enforce the Agreement to Arbitrate was not clearly erroneous or contrary to law.

CONCLUSION
The court adopts the Magistrate Judge's Amended Findings and Recommendation (doc. # 21). The Motion to Stay Pending Arbitration (doc. # 4) is DENIED.
IT IS SO ORDERED.

AMENDED FINDINGS AND RECOMMENDATION
STEWART, United States Magistrate Judge.

INTRODUCTION
On April 4, 2002, plaintiffs Scott Torrance and Andrea Torrance filed this action in the Circuit Court for the State of Oregon for the County of Lincoln, Case No. 021516, against defendant Aames Funding Corporation alleging claims for fraud, violation of the Unfair Trade Practices Act ("UTPA"), ORS 646.608(1)(Z), negligent misrepresentation, and violation of the Truth in Lending Act ("TILA"), 15 USC § 1601 et seq, and Federal Reserve Board Regulation Z, 12 CFR § 226. These claims all arise out of a refinancing transaction. On May 8, 2002, defendant timely removed this case to this court pursuant to 28 USC § 1441(b). This court has federal question jurisdiction over the TILA claim, 28 USC § 1331, and supplemental jurisdiction over plaintiffs' state law claims, 28 USC § 1367.
Now before this court is defendant's Motion to Stay Litigation Pending Arbitration (docket # 4). For the reasons set forth below, this court recommends that the motion be denied.

DISCUSSION

I. The Arbitration Clause

Plaintiffs sought refinancing from defendant of their single-wide manufactured home in Lincoln City ("Lincoln City property"). Complaint, ¶ 2. Defendant offered refinancing only as a package deal on both plaintiffs' Lincoln City property and their other double-wide manufactured home located in Cutler City ("Cutler City property"). Id, ¶¶ 3-9. Plaintiff's agreed and were in the process of signing the loan on the Cutler City property when defendant informed them that the loan for the Lincoln City property was not ready because it was being "farmed out." Id, ¶¶ 10-12. On July 10, 2001, plaintiffs signed the loan on the Cutler City property with the expectation that the loan on the Lincoln City property would be immediately forthcoming. Id, ¶ 13.
*867 Among the documents signed by plaintiff's in connection with the refinancing of the Lincoln City property is a separate two-page Agreement to Arbitrate which provides in part as follows:
Arbitration. Lender and Borrower agree to arbitrate any and all (1) Claims (except Claims Excluded From Arbitration) and (2) Third Party Claims. The arbitration shall be (1) binding, and (2) governed by (i) the Federal Arbitration Act, 9 U.S.C. Section 1-9; (ii) the Expedited Procedures of the Commercial Arbitration Rules of the American Arbitration Association (the "Arbitration Rules") in effect at the time arbitration is requested, and (iii) this Agreement.
Affidavit of Paul Thompson, Exhibit 1 ("Agreement to Arbitrate"), p. 1.
The Agreement to Arbitrate defines a "claim" as:
[A]ny case, controversy, dispute, tort, disagreement, lawsuit, claim, counterclaim, or any other matter in question between Lender and Borrower now or after the date of this Agreement. A Claim includes, without limitation, anything arising out of, in connection with, or relating to:
(a) (i) the terms of a Transaction, including without limitation the powers of the arbitrator under this Agreement, (ii) any representations or promises made about a Transaction, or (iii) the subject matter, applicability, meaning, validity, and enforceability of any documents relating to a Transaction ...

Id.
Within three days after signing, plaintiffs advised defendant that they would rescind the loan on the Cutler City property if they were unable to secure the loan on the Lincoln City property by July 13, 2001. Id, ¶ 14. That same day, defendant represented that plaintiffs were pre-approved for a loan on the Lincoln City property that would be processed upon plaintiff's providing a homeowners insurance binder and completion of an appraisal review. Id, ¶ 15. In reliance on that representation, plaintiffs did not rescind the loan on the Cutler City property. Id, ¶¶ 17, 20. However, plaintiffs were not pre-approved for the loan on the Lincoln City property and that loan never materialized. Id, ¶¶ 16,18.

II. Enforceability of the Arbitration Clause

Defendant argues that the Agreement to Arbitrate signed by plaintiffs requires plaintiffs' claims to be submitted to arbitration because they all arise out of or relate to the refinancing of their manufactured home or the relationships created by it.
Plaintiffs counter that the Agreement to Arbitrate: (1) was not knowingly entered into by them and was specifically disclaimed by defendant at the time of signing; (2) is a contract of adhesion and unenforceable; and (3) is an excessive waiver of rights and unconscionable.

A. Applicable Law

The Federal Arbitration Act ("FAA") provides that written agreements to arbitrate disputes arising out of transactions involving interstate commerce "shall be valid, binding, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation of any contract." 9 USC § 2. If an issue is referable to arbitration under a written agreement, the court is required to direct that issue to arbitration and stay the trial of the remaining issues until arbitration is complete. Id, § 3. Where "the making of the agreement for arbitration ... is not in issue, the court shall make an order directing the parties to proceed to arbitration in accordance with the terms of the agreement." Id, § 4. If made, an agreement to *868 arbitrate shall be "rigorously enforce[d]." Dean Witter Reynolds, Inc., v. Byrd, 470 U.S. 213, 221, 105 S. Ct. 1238, 84 L. Ed. 2d 158 (1985).
Under Section 4 of the Act, the district court must order arbitration if it is satisfied that "the making of the agreement for arbitration ... is not in issue...." "Therefore, the district court "can only determine whether a written arbitration agreement exists, and if it does, enforce it `in accordance with its terms.' "
Howard Elec. & Mech. v. Briscoe Co., 754 F.2d 847, 849 (9th Cir.1985) (citations omitted).
The Supreme Court has repeatedly affirmed that all doubts as to the scope of arbitrability must be resolved in favor of arbitration. Volt Info. Sciences v. Board of Trustees of Leland Stanford Jr. Univ., 489 U.S. 468, 475-76, 109 S. Ct. 1248, 103 L. Ed. 2d 488 (1989); Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25, 103 S. Ct. 927, 74 L. Ed. 2d 765 (1983).
Before this court may stay proceedings in this action and enforce arbitration, it must determine: (1) whether there is a valid agreement to arbitrate between the parties; and (2) whether the claims or issues raised are within the scope of such agreement. Progressive Cas. Ins. Co. v. C.A. Reaseguradora Nacional De Venezuela, 991 F.2d 42, 45 (2nd Cir.1993); henhart v. Westfield Fin. Corp., 909 F. Supp. 744, 748 (D.Haw.1995).

B. Validity of the Arbitration Clause

Plaintiffs signed the Agreement to Arbitrate as part of the loan transaction for the Cutler City property, but allege that this loan was procured by fraud. Had they known that defendant would fail to provide a loan on the Lincoln City property, then they would have rescinded the loan for the Cutler City property. However, where a court is called upon to determine the "threshold question of arbitrability," the court should consider only "the validity and scope of the arbitration clause itself," and not the contract as a whole. Republic of Nicaragua v. Standard Fruit Co., 937 F.2d 469, 475 (9th Cir.1991), cert. denied, 503 U.S. 919, 112 S. Ct. 1294, 117 L. Ed. 2d 516 (1992) ("Standard Fruit"), citing Dean Witter Reynolds, Inc., 470 U.S. at 218, 105 S. Ct. 1238. Fraud claims must be submitted to arbitration unless the arbitration clause itself was fraudulently induced. Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 402-04, 87 S. Ct. 1801, 18 L. Ed. 2d 1270 (1967). Thus, an arbitration clause may be enforced "even though the rest of the contract is later held invalid by the arbitrator." Standard Fruit, 937 F.2d at 476.
Although plaintiffs cannot avoid arbitration by alleging that the entire loan transaction was fraudulently induced, they also argue that the Agreement to Arbitrate itself was procured by fraud. A federal court may consider claims of fraud in the inducement only "if the fraud relates specifically to the arbitration clause itself and not to the contract generally." Three Valleys Mun. Water Dist. v. E.F. Hutton & Co., 925 F.2d 1136, 1140 (9th Cir.1991); see also Moseley v. Electronic & Missile Facilities, Inc., 374 U.S. 167, 171, 83 S. Ct. 1815, 10 L. Ed. 2d 818 (1963) (holding that when the petitioner "attacked not only the subcontracts, but also the arbitration clauses contained therein, as having been procured through fraud," the district court must determine whether there was fraud in the inducement of the arbitration clause); Cohen v. Wedbush, Noble, Cooke, Inc., 841 F.2d 282, 286-87 (9th Cir.1988), overruled on other grounds by Ticknor v. Choice Hotels Int'l, Inc., 265 F.3d 931, 941-42 (9th Cir.2001) (holding that when plaintiff claimed fraud in the inducement of both the arbitration clause and the contract *869 as a whole, the claim of fraud in the inducement of the arbitration "bears directly on the validity of their assent to the arbitration clause" which "is therefore not suitable for arbitration and the courts `may proceed to adjudicate it'"). Thus, this court may resolve plaintiffs' claims that the Agreement to Arbitrate, as opposed to the entire loan for the Cutler City property, was fraudulently induced.
[12] In determining the validity of an arbitration agreement, federal courts "should apply ordinary state-law principles that govern the formation of contracts." Circuit City Stores, Inc. v. Adams, 279 F.3d 889, 892 (9th Cir.), cert denied, ___ U.S.___, 122 S. Ct. 2329, 153 L. Ed. 2d 160 (2002), citing First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944, 115 S. Ct. 1920, 131 L. Ed. 2d 985 (1995). Accordingly, this court must apply Oregon contract law to determine if the Agreement to Arbitrate is valid.

1. Fraudulent Inducement and Disclaimer

Plaintiffs assert that the Agreement to Arbitrate is invalid because they did not knowingly sign it and defendant disclaimed it. Plaintiffs were presented with a large number of documents to sign at closing and do not remember signing the Agreement to Arbitrate. Affidavit of Scott Torrance, ¶ 3. They also do not recall defendant explaining the Agreement to Arbitrate or advising them of the consequences of signing it. Id, ¶¶ 4-5. In addition, the Declaration of Oral Disclosure completed by the loan officer at closing indicates that the Arbitration Clause was not orally called to the attention of and explained to plaintiffs. Id, Exhibit 1. Had plaintiffs understood the significance of the Agreement to Arbitrate, they would not have signed it. Id, ¶ 6. Despite their lack of memory, the document itself reveals that plaintiffs signed it. In addition, defendant mailed the Agreement to Arbitrate to plaintiffs, along with other disclosures, on June 22, 2001, 18 days before closing. Affidavit of Traci Eshelman, ¶ 4 & Exhibit A. Thus, plaintiffs had almost three weeks to review the Agreement to Arbitrate before closing. A party's failure to read a contract is no defense to enforcement of the contract absent special circumstances. Knappenberger v. Cascade Ins. Co., 259 Or. 392, 398, 487 P.2d 80, 83 (1971).
Although plaintiffs had ample opportunity to read the Agreement to Arbitrate before signing, they argue defendant's failure to orally disclose it to them operates to void or disclaim the Agreement to Arbitrate. That argument is contravened by the undisputed evidence and the applicable law.
The Oral Disclosure is a checklist used by defendant's employees when presenting the closing documents to a borrower. Second Affidavit of Paul Thompson, ¶ 4. Checking a particular item indicates that the employee has explained that particular document to the borrower. Id. Checking "N/A" (not applicable) next to an item does not mean that defendant voids or disclaims the document. Id. Here, the loan officer, who was a new employee, mistakenly marked "N/A" next to "Arbitration Clause" on the Oral Disclosure. Id. This was simply a clerical mistake. Id. Before plaintiffs signed the Agreement to Arbitrate, Paul Thompson, the Branch Manager, specifically recalls calling it to plaintiffs' attention and explaining it. Id, ¶ 3. He informed plaintiffs that if any dispute arose in connection with the loan, plaintiffs would be required to submit their claims to arbitration. Id.
Given defendant's undisputed explanation, the Oral Disclosure does not specifically disclaim the signed Agreement to Arbitrate. Furthermore, even if defendant had failed to explain the Agreement *870 to Arbitrate to plaintiffs, that failure is not fatal. The Ninth Circuit has declined to impose an obligation on parties who deal at arm's length to explain to each other the terms of a written contract. Cohen, 841 F.2d at 287. In fact, "allegations of misrepresentations directly contrary to the specific and unambiguous terms of a written arbitration agreement do not, as a matter of law, state a claim for fraud." Id at 288.

2. Unenforceable Contract of Adhesion

Plaintiffs also argue that the Agreement to Arbitrate is unenforceable because it was presented to them as an "as is" package without an opportunity to negotiate terms related to the arbitration. The Agreement to Arbitrate is a contract of adhesion since it is a form contract imposed by a party with superior bargaining power and not subject to negotiation. Collins v. Farmers Ins. Co. of Oregon, 312 Or. 337, 362, 822 P.2d 1146, 1160 (1991) (citing cases). However, to the extent that plaintiffs claim the entire refinancing transaction was an unenforceable contract of adhesion, they attack the contract as a whole, rather than the arbitration clause in particular. As discussed above, the validity of the contract as a whole must be decided by the arbitrator, not this court.
Plaintiffs also assert that the Agreement to Arbitrate was "hidden" or made a "nonevent" and therefore void, citing Ting v. AT & T, 182 F Supp2d 902, 912 (N.D.Cal. 2002). Ting does not assist plaintiffs. It involved an arbitration provision included in AT & T's regular billings to its customers, along with a misleading statement that "your AT & T service or billing will not change under the AT & T Consumer Services Agreement; there's nothing you need to do." Id at 911. In contrast, plaintiffs received the separate two-page Agreement to Arbitrate before closing and signed it at closing. Nothing was hidden from them.

3. Unconscionable Waiver of Rights

Plaintiffs also assert that the Agreement to Arbitrate is unconscionable by overly favoring the lender in several respects. First, while plaintiffs are required to arbitrate all of their claims, defendant is free to pursue certain claims in court:
Claims Excluded From Arbitration. Despite the other terms of this Agreement, neither Borrower [n]or Lender can require the other to arbitrate (i) foreclosure proceedings ..., or (ii) an application by or on behalf of the Borrower for relief under the federal bankruptcy laws or any other similar laws of general application for the relief of debtors, or (iii) any Claim where Lender seeks damages or other relief because of Borrower's default under the terms of a Transaction....
Agreement to Arbitrate, p. 2.
Second, it contains a provision limiting plaintiffs' damages "to actual and direct damages" and waives both parties' rights "to consequential, punitive, exemplary or treble damages." Id. Third, it requires plaintiffs to pay half of the arbitration costs, and fourth, it mandates that the proceedings are confidential.
As a general rule, statutory claims may be the subject of an arbitration agreement provided that statutory rights are not waived. Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 26, 111 S. Ct. 1647, 114 L. Ed. 2d 26 (1991) (Age Discrimination in Employment Act subject to arbitration pursuant to NYSE Rule 347). "So long as the prospective litigant effectively may vindicate [his or her] statutory cause of action in the arbitral forum, the statute will continue to serve both its remedial and deterrent function." Id. at 28, 111 S. Ct. 1647, quoting Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 637, 105 S. Ct. 3346, 87 L. Ed. 2d 444 (1985) (holding that federal *871 antitrust claims can be subject to arbitration). At a minimum, statutory rights include both substantive protections and access to a neutral forum in which to enforce those protections. Graham Oil Co. v. ARCO Products Co., 43 F.3d 1244, 1246-1248 (9th Cir.1994), cert denied, 516 U.S. 907, 116 S. Ct. 275, 133 L. Ed. 2d 195 (1995) (arbitration clause that purported to waive remedies provided by federal statute and to shorten statute of limitations for filing such claims violated statute and was unenforceable). Applying this basic principle, one court has concluded that a mandatory employment arbitration agreement is lawful if it:
(1) provides for neutral arbitrators, (2) provides for more than minimal discovery, (3) requires a written award, (4) provides for all of the types of relief that would otherwise be available in court, and (5) does not require employees to pay either unreasonable costs or any arbitrators' fees or expenses as a condition of access to the arbitration forum,
Cole v. Burns Int'l Sec. Servs., 105 F.3d 1465,1482 (D.C.Cir.1997).
Plaintiffs allege two statutory claims, one for violation of UTPA and one for violation of TILA. Although the parties do not address the issue, this court assumes that either or both the UTPA and TILA encompass unwaivable statutory rights. The question, then, is whether arbitration is an adequate forum for the vindication of those unwaivable statutory rights.

a. Lack of Mutuality

Plaintiffs complain that the Agreement to Arbitrate lacks mutuality because it requires them to arbitrate all their claims, but does not require defendant to arbitrate foreclosure proceedings, bankruptcy claims, or claims arising from plaintiffs' default. In asserting that this lack of mutuality is unconscionable, plaintiffs rely primarily on Circuit City Stores, Inc., supra, which held unconscionable a similar arbitration provision in an employment application. In reaching that conclusion, the Ninth Circuit applied California law which had recently invalidated a virtually indistinguishable agreement requiring employees, as a condition of employment, to submit all claims relating to termination of employment, while the employer retained the right to sue the employee in court. Armendariz v. Foundation Health Psychcare Servs., Inc., 24 Cal. 4th 83, 99 Cal. Rptr. 2d 745, 6 P.3d 669 (2000). California law requires "some modicum of bilaterality" in an arbitration agreement. Id, 24 Cal.4th at 117, 99 Cal. Rptr. 2d at 770, 6 P.3d at 692. "[W]ithout at least some reasonable justification for such one-sidedness based on `business realities,'" the California Supreme Court reasoned that arbitration was "less a forum for neutral dispute resolution and more as a means of maximizing employer advantage." Id.
Numerous other courts, on the other hand, have addressed the same issue and held that arbitration clauses identical or very similar to the one at issue here are enforceable. Applying Pennsylvania law, the Third Circuit rejected a borrower's argument that an arbitration provision in a secondary mortgage contract was unconscionable because the lender retained the right to sue in court to enforce its security agreement. Harris v. Green Tree Fin. Corp., 183 F.3d 173, 179-181 (3rd Cir. 1999). It noted that "[m]odern contract law largely has dispensed with the requirement of reciprocal promises ... provided that a contract is supported by sufficient consideration." Id at 180; see also RESTATEMENT (SECOND) OF CONTRACTS, § 79 (1981). Observing that most federal and state courts have held that strict mutuality of promise is not a requirement, it concluded that "[i]t is of no legal consequence that the arbitration clause gives Green Tree the option to litigate *872 arbitrable issues in court, while requiring the Harrises to invoke arbitration." Harris, 183 F.3d at 181.
Other courts also have considered and upheld similar arbitration provisions despite a lack of mutuality. E.g., Gray v. Conseco, Inc., 2000 WL 1480273 (C.D.Cal. 2000); Pridgen v. Green Tree Fin. Servicing Corp., 88 F Supp2d 655, 658 (S.D.Miss. 2000); Conseco Fin. Servicing Corp. v. Wilder, 47 S.W.3d 335, 342 (Ky.App.2001); Munoz v. Green Tree Fin. Corp., 343 S.C. 531, 542, 542 S.E.2d 360, 365 (S.C.1998).
Oregon has not specifically addressed whether mutuality is required in arbitration agreements. However, Oregon law is in accord with the law of Pennsylvania, upon which the Third Circuit based its decision in Harris, in that equivalent obligations are not required for a contract to be enforceable. Davis v. Dean Vincent, Inc., 255 Or. 233, 240, 465 P.2d 702, 705 (1970) ("mutuality of remedy (as distinguished from mutuality of obligation) is no longer required"); Tiggelbeck v. Russell, 187 Or. 554, 583, 213 P.2d 156, 169 (1949) ("The rule which required that there must have been mutuality of remedy at that time when the contract was entered into, or the contract will not afterward be specifically enforced, has been repudiated for all practical purposes"). Mutuality of obligation means that "each party is under a legal duty to the other; each has made a promise and each is an obligor." Pacific Pines Constr. Corp. v. Young, 257 Or. 192, 196, 477 P.2d 894, 896 (1970), quoting 1A Corbin, CONTRACTS § 152, p. 4. Here, mutuality of obligation exists because defendant agreed to loan money to plaintiffs in exchange for plaintiffs' agreement to pay back the loan. The requirement of consideration is met even if one party is more obligated than the other.
Furthermore, even under California law, there is some reasonable justification for such one-sidedness based on business realities. As explained by one court:
The trial court's conclusion also ignores the realities of business risks. Green Tree retained the option to use judicial or non-judicial relief to enforce a security agreement relating to the manufactured home, to enforce the monetary obligations secured by the manufactured home, or to foreclose on the manufactured home. Secured transactions allow lenders to take greater risks because their ability to protect a loan is enhanced by the legal right to recover and sell the collateral in the event of default. Judicial remedies for the recovery of property, such as the replevin action, and the foreclosure action, provide specific procedures for protection of collateral and the parties during the pendency of the proceedings. These protections relate to both parties, and are facilitated by the enforcement procedures specified in the law. Thus, we conclude this clause does bear a reasonable relationship to the business risks.
Lackey v. Green Tree Fin. Corp., 330 S.C. 388, 401, 498 S.E.2d 898, 905 (S.C.App. 1998) (footnote and citation omitted).
The claims that defendant may litigate are basically claims asserting its security interest. These claims are heavily regulated by statute, allowing for streamlined procedures and effective protections for both sides. It does not strike this court as unreasonable, much less oppressive, to forego arbitration of such claims.
Therefore, the Agreement to Arbitrate is not rendered unconscionable simply because defendant is not required to arbitrate all claims.

b. Limitation on Damages

Defendant argues that the limitation on damages is enforceable because it applies to both parties. However, "the *873 arbitral forum must allow the employee to adequately pursue statutory rights." Circuit City Stores, Inc., 279 F.3d at 895, citing Gilmer, 500 U.S. at 28, 111 S. Ct. 1647. One of the basic procedural and remedial protections is "to provide for all of the types of relief that would otherwise be available in court." Id. Because defendant does not argue otherwise, this court assumes plaintiffs can recover damages under both the UTPA and TILA which the Agreement to Arbitrate precludes.[1] By not allowing for full recovery of statutory damages, the limitation on damages provision clearly violates federal law.

c. Arbitrators'Fees

Plaintiffs also complain that the Agreement to Arbitrate requires them to pay half of the arbitrators' fees. The Agreement to Arbitrate says nothing about payment of arbitrators' fees. Instead, it states only that the arbitration "shall be... governed by ... the Expedited Procedures of the Commercial Arbitration Rules of the American Arbitration Association [AAA] (`the Arbitration Rules') in effect at the time arbitration is requested."[2] Agreement to Arbitrate, p. 1. It also allows plaintiffs to recover those fees if they prevail: "I[f] the Borrower wins the arbitration, the arbitrator may award the Borrower's reasonable attorney's fees and any filing fees paid by the Borrower to the [AAA], including the arbitrator's fees." Id.
In connection with defendant's motion to reconsider, the parties submitted the relevant arbitration rules regarding payment of the arbitrator's fee. On March 1, 2002, the AAA enacted its new Supplementary Procedures for Consumer-Related Disputes which apply whenever the AAA or its rules are used in an agreement between a consumer and a business. Affidavit of Michelle K. McClure in Support of Aames' Motion for Reconsideration, Exhibit A ("Supplementary Procedures"). Notwithstanding plaintiffs' argument to the contrary, these Supplementary Procedures expressly apply to this dispute between a consumer and a business. Id, Rule C-1(a).
Those Supplementary Procedures cap the amount of fees paid by a consumer to arbitrate a claim. If the consumer's actual damages are less than $10,000, then "the consumer is responsible for one-half of the arbitrator's fees up a maximum of $125." Id., Rule C-8. If a "consumer's actual damages are between $10,000 and $75,000, then the consumer is responsible for onehalf of the arbitrator's fees up to a maximum of $375." Id. If the consumer's claim exceeds $75,000, then the consumer must pay one-half of the arbitrator's fee, as well as an administrative fee. Id. These deposits are refunded if not used. Id. A party who is financially unable to pay may request a pro bono arbitrator and, in cases where an administrative fee applies, may obtain a waiver or deferral of the administrative fee. Id, Costs of Arbitration, pp. 9-10.
The parties dispute the amount of arbitrator's fee payable by plaintiffs to AAA. Defendant maintains that plaintiffs' actual damages are much less than $75,000 because plaintiffs were able to secure another *874 loan with a lower interest rate and that special damages, such as plaintiffs' claim for $120,000 in emotional distress damages, are not included by AAA in the calculation of the fee. Plaintiffs contend that their payment obligation is much higher. The Supplementary Procedures state that administrative fees are based on the size of the claim which is "based only on the actual damages and not on any additional damages, such as attorneys' fees or punitive damages." Id, Rule C-8. This rule does not mention whether it also applies to the amount of the arbitrator's fees. Even assuming that this rule applies to arbitrator's fees as well, emotional distress damages may well be actual, rather than special damages, thereby increasing plaintiffs' payment obligation substantially.
For purposes of analysis, however, this court need not decide this issue. Even under the best case scenario, defendants concede that plaintiffs would be obligated to pay up to $375 for the arbitrator's fee. The fact that they are required to pay any arbitrator's fee is sufficient to render the obligation unconscionable.
An arbitration clause is unenforceable if it denies a party a meaningful opportunity to vindicate his or her substantive rights due to prohibitive arbitration costs. An arbitration agreement, among other requirements, must "ensure that employees do not have to pay either unreasonable costs or any arbitrators' fees or expenses as a condition of access to the arbitration forum." Circuit City Stores, Inc., 279 F.3d at 895, following Cole, 105 F.3d at 1482 (emphasis added).
The cost of filing fees and other administrative expenses "are not problematic" because federal courts impose such costs as well. Cole, 105 F.3d at 1484. The only requirement is that those costs be reasonable. As recognized by the Supreme Court, "[i]t may well be that the existence of large arbitration costs could preclude a litigant ... from effectively vindicating her federal statutory rights in the arbitral forum." Green Tree Fin. Corp.-Alabama v. Randolph, 531 U.S. 79, 90, 121 S. Ct. 513, 148 L. Ed. 2d 373 (2000). Where "a party seeks to invalidate an arbitration agreement on the ground that arbitration would be prohibitively expensive, that party bears the burden of showing the likelihood of incurring such costs." Id at 92, 121 S. Ct. 513. At that point, the onus is on the party seeking arbitration to provide contrary evidence. Id. Because the record in that case contained no evidence regarding the costs associated with arbitration, the Supreme Court refused to invalidate the arbitration agreement based on an entirely speculative "risk" that the plaintiff would be "saddled with prohibitive costs." Id. at 91,121 S. Ct. 513.
Here it is not clear whether plaintiffs would be saddled with prohibitive costs associated with arbitration. However, they are required to pay at least some arbitrator's fees. Arbitrator's fees "are unlike anything that [a party] would have to pay to pursue his statutory claims in court." Cole, 105 F.3d at 1484.
[I]n Gilmer, the Supreme Court endorsed a system of arbitration in which employees are not required to pay for the arbitrator assigned to hear their statutory claims. There is no reason to think that the Court would have approved arbitration in the absence of this arrangement. Indeed, we are unaware of any situation in American jurisprudence in which a beneficiary of a federal statute has been required to pay for the services of the judge assigned to hear her or his case. Under Gilmer, arbitration is supposed to be a reasonable substitute for a judicial forum.
Id.
Thus, an applicant for employment cannot be required to arbitrate publie *875 law claims "if the arbitration agreement required him to pay all or part of the arbitrator's fees and expenses." Id at 1485.
Defendant contends that cases such as Cole and Circuit City Stores are inapplicable because plaintiffs are not applicants for employment. However, those cases do not expressly limit their holdings solely to applicants for employment. Moreover, as applicants for a mortgage, plaintiffs are placed in an unequal bargaining position with respect to the Agreement to Arbitrate which they must sign in order to obtain defendant's mortgage. As beneficiaries of a federal statute, they also should not be required to pay for the services of an arbitrator when they would not be required to pay for a judge in court.
Requiring payment of arbitrator's fees, as opposed to reasonable costs, is not permitted as a condition of arbitration. Although the Agreement to Arbitrate permits plaintiffs to recoup those fees should they prevail, those fees should not be borne by plaintiffs even if they lose, just as a party is not required to pay for the services of the judge regardless of the outcome in court.

d. Confidentiality

Plaintiffs also challenge the confidentiality clause which provides that: "Borrower and Lender agree that the arbitration proceedings are confidential. The information disclosed in such proceedings cannot be used for any purpose in any other proceeding." Agreement to Arbitrate, p. 2. They contend that this clause is unconscionable because consumer fraud is a public interest problem that should be aired in a fair and open proceeding.
A similar confidentiality provision has been described as "rather draconian" and ruled substantively unconscionable. Ting, 182 F Supp2d at 931. As in Ting, this court is troubled by such secrecy. However, Ting was a class action lawsuit involving a confidentiality provision in a contract that affected seven million Californians and which would be interpreted largely without public scrutiny. "This puts AT & T in a vastly superior legal posture since as a party to every arbitration it will know every result and be able to guide itself and take legal positions accordingly, while each class member will have to operate in isolation and largely in the dark." Id. In contrast, this case involves a single consumer. However, the Agreement to Arbitrate is a standard form which is apparently used by defendant in all of its loan transactions. From that standpoint, defendant stands in much the same "vastly superior legal posture" with respect to its borrowers as AT & T stood with respect to its consumers in Ting.
Defendant has offered no rationale for the confidentiality provision. Assuming that its arguments mirror those of AT & T in Ting, this court rejects them for the same reasons as in Ting. Therefore, the confidentiality provision is deemed unconscionable.

e. Severability

Even though some provisions are unconscionable, defendant argues that the entire Agreement to Arbitrate is not rendered invalid. The Agreement to Arbitrate contains a severability provision which provides that: "If any term of this Agreement is unenforceable, the remaining terms of this Agreement are severable and enforceable to the fullest extent provided by law." Agreement to Arbitrate, p. 2.
Assuming one or more provisions of an arbitration agreement are found unconscionable, a court may sever or restrict the unconscionable provision or refuse to enforce the entire agreement. A clause cannot be severed from a contract when it is an integrated part of the contract. W.J. *876 Seufert Land Co. v. Greenfield, 262 Or. 83, 87, 496 P.2d 197, 199 (1972); Hagen v. O'Connell, Goyak & Ball, P.C., 68 Or.App. 700, 683 P.2d 563 (1984) (severing the penalty provision in a buy-sell agreement and enforcing the remaining provisions). A "`contract is entire, and not severable, when, by its terms, nature, and purpose, it contemplates and intends that each and all of its parts, [and] material provisions ... are common to the other, and interdependent.'" Hudson v. Wylie, 242 F.2d 435, 446 (9th Cir.1957), quoting Leeker v. Marcotte, 41 Ariz. 118, 128-29, 15 P.2d 969, 972 (1932).
An arbitration agreement is not severable if it is "permeated" by unconscionability. Armendariz, 24 Cal.4th at 122, 99 Cal. Rptr. 2d at 745, 6 P.3d at 669. For that reason, the Ninth Circuit refused to enforce an entire arbitration agreement:
In addition to the damages limitation and the fee-sharing scheme, the unilateral aspect of the [dispute resolution agreement] runs throughout the agreement and defines the scope of the matters that are covered. Removing these provisions would go beyond mere excision to rewriting the contract, which is not the proper role of this Court.
Circuit City Stores, Inc., 279 F.3d at 896.
Similarly in Graham Oil Co., the Ninth Circuit severed the entire arbitration clause, rather than simply the unconscionable provisions pertaining to exemplary damages, attorney fees, and the statute of limitations, explaining:
Here, the offending parts of the arbitration clause do not merely involve a single, isolated provision; the arbitration clause in this case is a highly integrated unit containing three different illegal provisions. Unlike the other clause, the arbitration clause here includes a survival provision that expressly preserves the entire clause in the event the contract is declared invalid. Moreover, it establishes a unified procedure for handling all disputes, and its various unlawful provisions are all a part of that overall procedure. Thus, we conclude that the clause must be treated as a whole and that its various provisions are not severable. Our decision to strike the entire clause rests in part upon the fact that the offensive provisions clearly represent an attempt by ARCO to achieve through arbitration what Congress has expressly forbidden.


Graham Oil Co., 43 F.3d at 1248-49.
Here the offending part of the Agreement to Arbitrate involves more than a single, isolated provision. As discussed above, this court finds three of its provisions (limitation on damages, confidentiality, and payment of a portion of the arbitrators' fee) to be unconscionable. Yet the entire agreement is not as one-sided as the arbitration agreement in Armendariz and Circuit City Stores, Inc., and does not represent an integrated scheme to contravene public policy as in Graham Oil Co. Although it is a close call, and despite the strong federal policy favoring arbitration, this court concludes that the Agreement to Arbitrate is so permeated by unconscionability so as to render it invalid. It establishes a unified procedure for handling all disputes of which its three unlawful provisions are part and parcel. To remove these three key provisions would rewrite the contract. Accordingly, this court concludes that the Agreement to Arbitrate is not enforceable.

C. Scope of the Arbitration Clause

Because this court finds that the Agreement to Arbitrate is invalid, it need not address its scope. However, should this finding be rejected or reconsidered, this court will also address the scope of the Agreement to Arbitrate.
*877 The party resisting arbitration bears the burden of proving that the claims at issue are unsuitable for arbitration. See Gilmer, 500 U.S. at 26, 111 S. Ct. 1647. In determining the scope of an arbitration clause, the court applies state law principles of contract interpretation "while giving due regard to the federal policy in favor of arbitration by resolving ambiguities... in favor of arbitration." Wagner v. Stratton Oakmont, Inc., 83 F.3d 1046,1049 (9th Cir.1996); accord Intel Corp. v. Advanced Micro Devices, Inc., 12 F.3d 908, 914 (9th Cir.1993), cert denied, 512 U.S. 1205, 114 S. Ct. 2675, 129 L. Ed. 2d 810 (1994). The court must bear in mind, however, that "arbitration is a matter of contract and a party cannot be required to submit to arbitration any dispute which [it] has not agreed to submit." United Steelworkers of Am. v. Warrior & Gulf Nav. Co., 363 U.S. 574, 582, 80 S. Ct. 1347, 4 L. Ed. 2d 1409 (1960); accord AT & T Tech., Inc. v. Communications Workers of Am., 475 U.S. 643, 648, 106 S. Ct. 1415, 89 L. Ed. 2d 648 (1986).
Here the language of the arbitration clause very broadly defines claims as "anything arising out of, in connection with, or relating to" the transaction. Agreement to Arbitrate, p. 1. This is sufficiently broad to cover all of plaintiffs' claims in this case. In fact, this court finds it difficult to imagine any broader phraseology, and declines to construe it narrowly. Moreover, plaintiffs have not even attempted to prove that any of the claims are unsuitable for arbitration if the Agreement to Arbitrate is valid and enforceable.

RECOMMENDATION
For the reasons set forth above, this court recommends that defendant's Motion to Stay Litigation Pending Arbitration (docket # 4) be DENIED.

SCHEDULING ORDER
Objections to the Amended Findings and Recommendation, if any, are due September 20, 2002. If no objections are filed, then the Findings and Recommendation will be referred to a district court judge and go under advisement on that date. If objections are filed, the response is due no later than October 7, 2002. When the response is due or filed, whichever date is earlier, the Findings and Recommendation will be referred to a district court judge and go under advisement.
Aug. 29, 2002.
NOTES
[1]  A prevailing consumer may recover attorney fees and litigation costs under TILA, 15 USC § 1640(a)(3), but not under the Agreement to Arbitrate. However, this is not a waiver of a substantive right. Nothing prevents an arbitrator from following TILA, and there is no reason to believe an arbitrator would ignore the statute. See Johnson v. West Suburban Bank, 225 F.3d 366, 373-74 (3rd Cir.2000) (attorney fees recoverable in arbitration in a TILA action, as arbitrators possess the power to fashion the same relief as courts); Phillips v. Associates Home Equity Services, Inc., 179 F Supp2d 840, 844-45 (N.D.Ill.2001) (same).
[2]  Those rules as amended and effective July 1, 2002, are available at AAA's website at www. adr.org.